DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “stop providing a clock signal” in line 14. It is unclear whether this is referring to the clock signal in line 13 or a different clock signal. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 20200319248 in view of Miyayama et al., WO 9901811
Regarding claim 1, Li discloses an apparatus for testing a device under test (DUT), comprising:
a power supply device configured to provide a first voltage and a second voltage to the DUT (Fig. 1; functional circuit 101 is a DUT; power supply node 120 with power supply voltage level 112); and a data generating device configured to provide first data to the DUT (Fig. 1; Test stimulus patterns 155); 
wherein the power supply device is configured to provide the first voltage to the DUT in a first time duration (Fig. 4; power supply voltage 320 at multiple voltage levels); 
the data generating device is configured to provide the first data to the DUT in the first time duration (Fig. 4; pattern2 is applied between t1 and t2); 
the power supply device is configured to provide the second voltage to the DUT in a second time duration after the first time duration (Fig. 4; voltage level provided at t2); and the second voltage is different from the first voltage (voltage at time t2 is different from voltage applied at time of ADC trigger 238).
Li is silent in teaches a clock device, and the clock device is configured to provide a clock signal to the DUT in the first time duration and stop providing a clock signal to the DUT in the second time duration.  However, Miyayama teaches a clock device, and the clock device is configured to provide a clock signal to the DUT in the first time duration and stop providing a clock signal to the DUT in the second time duration (Fig. 1; abstract; Device 1 with clock signal 92 is provided at a first time and stopped at a second time).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Miyayama into Miyamoto for the benefit of stopping an operation of a device to determine characteristics due to the stopped device during the testing.  
Regarding claim 2, Li discloses wherein the power supply device is further configured to provide the first voltage to the DUT in a third time duration after the second time duration (Fig. 4; time between t2 and t3, second instance of adc trigger 238).
Regarding claim 3, Li discloses wherein the data generating device is further configured to provide second data to the DUT in a third time duration after the second time duration (Fig. 4; pattern 2 provided between t2 and t3).
Regarding claim 9, Li discloses a method for testing a logic device, comprising:
providing a first voltage to the logic device in a first time duration (Fig. 1; functional circuit 101; power supply node 120 with power supply voltage level 112); providing first data to the logic device in the first time duration (Fig. 1; Test stimulus patterns 155 provided pattern 2 between t1 and t2); providing a second voltage to the logic device in a second time duration after the first time duration (Fig. 4; voltage level provided at t2); wherein the second voltage is different from the first voltage (voltage at time t2 is different from voltage applied at time of ADC trigger 238).
 
Claim(s) 1-3, 9, 15, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, JP 2001266596 in view of Miyayama et al., WO 9901811
Regarding claim 1, Miyamoto also discloses an apparatus for testing a device under test (DUT), comprising:
a power supply device configured to provide a first voltage and a second voltage to the DUT (Fig. 1 -power source voltage control circuit 10 to power source circuit 7 for providing voltage to memory circuit 3; Fig. 3; different levels of voltage supplied to memory circuit); and a data generating device configured to provide first data to the DUT (Fig. 1; data generation/comparison circuit 9); 
wherein the power supply device is configured to provide the first voltage to the DUT in a first time duration (Fig. 3; standard and/or lower voltage level at a first time); 
the data generating device is configured to provide the first data to the DUT in the first time duration (Fig. 4; data/ writing operation in memory circuit at the first time); 
the power supply device is configured to provide the second voltage to the DUT in a second time duration after the first time duration (Fig. 3; Page 4-5; higher voltage level at a second time); and the second voltage is different from the first voltage (Fig. 3; Page 4-5; second voltage is higher and therefore different).
Miyamoto is silent in a clock device, and the clock device is configured to provide a clock signal to the DUT in the first time duration and stop providing a clock signal to the DUT in the second time duration.  However, Miyayama teaches a clock device, and the clock device is configured to provide a clock signal to the DUT in the first time duration and stop providing a clock signal to the DUT in the second time duration (Fig. 1; abstract; Device 1 with clock signal 92 is provided at a first time and stopped at a second time).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Miyayama into Miyamoto for the benefit of stopping an operation of a device to determine characteristics due to the stopped device during the testing.  
Regarding claim 2, Miyamoto discloses wherein the power supply device is further configured to provide the first voltage to the DUT in a third time duration after the second time duration (Fig. 3).
Regarding claim 3, Miyamoto discloses wherein the data generating device is further configured to provide second data to the DUT in a third time duration after the second time duration (Fig. 3).
Regarding claim 9, Miyamoto discloses a method for testing a logic device, comprising:
providing a first voltage to the logic device in a first time duration (Fig. 1 -power source voltage control circuit 10 to power source circuit 7 for providing voltage to memory circuit 3; Fig. 3; different levels of voltage supplied to memory circuit); providing first data to the logic device in the first time duration  (Fig. 1-3; data generation/comparison circuit 9 provides write operation at a first time); providing a second voltage to the logic device in a second time duration after the first time duration(Fig. 3; higher voltage level at a second time); wherein the second voltage is different from the first voltage(Fig. 3; second voltage is higher and therefore different).
Miyamoto is silent in providing a clock signal to the logic device in the first time duration and stopping providing a clock signal to the logic device in the second time duration.  However, Miyayama teaches providing a clock signal to the logic device in the first time duration and stopping providing a clock signal to the logic device in the second time duration (Fig. 1; abstract; Device 1 with clock signal 92 is provided at a first time and stopped at a second time).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Miyayama into Miyamoto for the benefit of stopping an operation of a device to determine characteristics due to the stopped device during the testing.  
Regarding claim 15, Miyamoto discloses a method for testing a semiconductor device (abstract; memory test), comprising:
providing a first voltage and first data to the semiconductor device (Fig. 1; power source voltage control circuit 10 to power source circuit 7 for providing voltage to memory circuit 3; data generation/comparison circuit 9); 	
providing a second voltage different from the first voltage to the semiconductor device for a first time duration (Fig. 1, 3; power source voltage control circuit 10 change request to power source circuit 7 for providing a change of voltage to memory circuit 3); 
providing the first voltage and second data to the semiconductor device (Fig. 3, power supply is set lower than standard, then higher, then lower than standard. See pages 4-5 regarding writing and reading of data); and comparing first output data outputted by the semiconductor device with the first data (“sequence circuit 8 transmits the test result to the logic circuit 2 based on the data comparison judgment result in the address / data generation / comparison circuit 9” See also page 4 regarding data being compared with data at time of writing).
Miyamoto is silent in stopping providing a clock signal to the semiconductor device in the first time duration.  Miyayama teaches stopping providing a clock signal to the semiconductor device in the first time duration (Fig. 1; abstract; Device 1 with clock signal 92 is provided at a first time and stopped at a second time).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Miyayama into Miyamoto for the benefit of stopping an operation of a device to determine characteristics due to the stopped device during the testing.  
Regarding claim 20, Miyamoto further comprising: providing the first voltage and third data different from the first data to the semiconductor device (Fig. 3; another iteration of the chart in fig. 3 would provide a lower voltage and different data sent to memory circuit); providing the second voltage to the semiconductor device for the first time duration (Fig. 1-3; higher voltage provided in fig. 3); providing the first voltage and the second data to the semiconductor device (Fig. 3; another iteration of ); and comparing the data outputted by the semiconductor device with the third data (Fig. 3; different memories bit values are read therefore a data output by a second memory [unlike a first memory as that of claim 15] is considered the data outputted and compared with the write bit value of either “1” or “0”).
Regarding claim 21, Miyamoto discloses further comprising: the data generating device configured to provide third data different from the first data (data provided in one iteration and other iteration are considered different. Note: claim does not explicitly disclose that the value of the data is different) to the logic device in a fourth time duration after the third time duration (Fig. 1-3; See page 4-5; another iteration of the lower voltage from the standard voltage would be a fourth time); the power supply device is configured to provide the first voltage to the logic device in the fourth time duration (the lower voltage provided to the memory circuit 3); and provide the second voltage to the logic device in a fifth time duration after the fourth time duration (higher voltage provided during the another iteration). 
Regarding claim 22, Miyamoto does not disclose wherein the clock device is configured to provide the clock signal to the DUT in the fourth time duration and stop providing the clock signal to the DUT in the fifth time duration. However, Miyayama teaches providing a clock signal to the logic device in a time duration and stopping providing a clock signal to the logic device in another time duration (Fig. 1; abstract; Device 1 with clock signal 92 is provided at a first time and stopped at another time).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Miyayama into Miyamoto for the benefit of stopping an operation of a device to determine characteristics due to the stopped device during the testing.  


Claim 6, 7, 11, 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, JP 2001266596 in view of Miyayama et al., WO 9901811
Regarding claims 6, 11 and 16, Miyamoto does not explicitly disclose wherein a ratio between the second voltage to the first voltage ranges from 80% to 20%. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set a range of the voltage to 80-20% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would be within the level of one of ordinary skill in the art to do so since Miyamoto discloses that any voltage lower or higher from a standard voltage is chosen for the test in order to analyze performance of the semiconductor device under different voltage conditions. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 7, 12 and 17, Miyamoto is silent wherein the second time duration is greater than 100 ms. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a desired time duration, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It would be within the level of one of ordinary skill in the art to do so since a sufficient time frame would be required to analyze the functionality of the circuit being tested. Please note that in the instant application, ¶[0046], [0059], applicant has not disclosed any criticality for the claimed limitations.

Allowable Subject Matter
Claims 8, 10, 13, 14, 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, prior art is silent in “wherein the DUT comprises a first number of information storage units connected in series, and the first data comprises a second number of bits, wherein the second number is identical to the first number” in combination with all the limitations of claim 8. 
Regarding claim 10, prior art is silent in “comparing the first data with first output data outputted by the logic device, the first output data is generated by the logic device in response to the second data provided in the third time duration” in combination with all the limitations of claim 10.
Regarding claim 18, prior art is silent in “a first number of information storage units connected in series, and the method comprising providing the first data having a second number of bits to the semiconductor device, wherein the second number is identical to the first number” in combination with all the limitations of claim 18. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868